The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 10/27/2021. 
Claims 1-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the limitations recite that "the interval used to determine the threshold is within a range of averages of interval times". The examiner is unable to find support for this limitation in the specification as filed. The examiner does note that in ¶[0233], a value labeled "load1_iaiavg" is determined using an "Average packet inter-arrival time in range [0, HARQTHRESHOLD_3G)". However, this appears to be the "features" for determining a type of network (i.e. 3G) using an already established threshold (HARQTHRESHOLD_3G), and not an interval that is used to determine the threshold (see ¶[0224], "detecting the mobile network type using simple machine learning models (small decision trees), and a limited subset of the features"). Note, in ¶[00184], HARQ values, which should correspond to the claimed thresholds, are "empirically determined" (i.e. by observation, not logic).
Regarding claim 4, the limitations recite "determining that the interval of the packet is one of a percentage of packets with intervals less than the threshold", presumably for determining a network class of the packet (i.e. below a threshold implies X type of network). In claim 1, the interval between packets in a connection is used to determine a threshold. The threshold of claim 1 appears to correspond to the thresholds recited in the specification, ¶[00233], which are  "HARQ_THRESHOLD_3G" and "HARQ_THRESHOLD_4G" (note "0" and "inf" are also thresholds, but these are obviously not determined). The "HARQ" thresholds are determined for a model and are based on packet intervals for known network types (see ¶[00184]). The HARQ thresholds are then used by the model to determine network type for a unknown network (see ¶[00233]). 
Nothing in the specification of the present application suggests comparing an interval, used to generate the threshold, with the threshold. 
Regarding claim  7, the limitations recite “identifying the type of network by using the interval as an input to a classifier”.
Nothing in the specification of the present application suggests inputting the interval, used to generate the threshold, to a classifier, for the purpose of identifying the type of network. This is logically different than using the classifier and thresholds to identify a type of a network connection of a second set of packets with a second interval between the second set of packets, which is what the examiner believes is disclosed by the specification.
The examiner notes that the present application is a continuation of Application No. 16/933,640, and 15/938,769, and claims priority to Provisional Application No. 62/552,207. However, none of those applications disclose the claimed subject matter. Introducing new matter in a Continued Application is not permitted. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations recite “determining that the interval of the packet is one of a percentage of packets with intervals less than the threshold”. There is insufficient antecedent basis for the term “the interval of the packet” in the claims. For examination purposes, the limitation has been interpreted as “determining that an interval of a packet flow is one of a percentage of packets with intervals less than the threshold”.
Regarding claim 11, the limitations recite “determine the interval of the packet is one of a percentage of packets with intervals less than the associated threshold”. There is insufficient antecedent basis for the terms “the interval of the packet” and “the associated threshold” in the claims. For examination purposes, the limitation has been interpreted as “determine the interval of a packet flow is one of a percentage of packets with intervals less than the threshold”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-20, are directed towards statutory subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
A method comprising: 
determining, by a device, an interval between packets received via a transport layer connection; 
determining a threshold based on the interval; and 
identifying a type of network for the transport layer connection based at least on the threshold.
The limitations are directed to the abstract idea of concepts relating to data comparisons that can be performed mentally or is analogous to human mental work, since the idea as a whole could be performed by a human. For example, determining an interval between packets, determining a threshold based on the interval, and identifying a type of network based on the threshold could be performed by evaluation, judgement, or opinion as long as pertinent data (e.g. timestamps of packets) was readily available to the human. For example, obtaining and comparing intangible data was deemed to be directed towards an abstract idea (see CyberSource).
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include receiving packets via a transport layer connection and a device to determine the interval between packets. 
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (the devices, systems, and networks in the claim are simply there to transmit/receive and process information).
The use of a computer (the “device”) to perform operations that a human could perform (determining the interval between packets), and the use of a transport layer connection to receive packets does not transform the abstract idea into significantly more than the abstract idea.
For example, obtaining and comparing intangible data was deemed to be directed towards an abstract idea even when the method was performed over the internet, (see CyberSource, even if it had recited a general purpose computer to perform the claimed limitations).
The additional elements also fail to implement the judicial exception with a particular machine or manufacture integral to the claim. As mentioned above, transmitting, receiving, and processing data could be performed by any known computer in the art.
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, determining an interval between packets is performed via well-known methods in the art, such as by simply subtracting time stamps of packets. The threshold can be determined empirically (e.g. see applicant’s specification, ¶[00184]). And determining a type of network is as simple as determining if the inter-arrival times of a network flow fall between some known bounds.
Regarding claims 2-4, and 7, the claims further limit the subject matter recited in claim 1. However, they only modify procedures for determining values or further define what type of information is used for the method. 
Regarding claim 5, the limitations further recite that the network is “one of a mobile network or a fixed network”. However, defining what type of network is used does not add any additional elements to the claim other than knowing what the result of the identifying step is.
Regarding claim 6, the limitations further recite that “the type of network is one of a 2G, 3G, 4G or 5G network”. However, defining what type of network is used does not add any additional elements to the claim other than knowing what the result of the identifying step is.
Regarding claims 8-14, the claims recite features similar in scope to those of claims 1-7. Additional features include “one or more processors, coupled to memory” and configured to perform the recited methods. However, as discussed above, merely implementing the abstract idea in a general purpose computer system is not enough to transform the idea into significantly more than the abstract idea.
Regarding claims 15-20, the claims recite features similar in scope to those of claims 1-3, and 5-7. Additional features include “a non-transitory computer readable medium storing program instructions for causing one or more processors” to perform the recited methods. However, as discussed above, merely implementing the abstract idea in a general purpose computer system is not enough to transform the idea into significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kokkula et al. (US 2017/0111233 A1, hereinafter Kokkula).
Regarding claim 1, Kokkula discloses a method comprising: 
determining, by a device, an interval between packets received via a transport layer connection (¶[0058], "The aforementioned models can be created or updated based on real-time network metrics"; ¶[0059], "A list of example models created by model training module 330 for various use cases is illustrated below in Table 2" where table 2 includes "time between sequences of data (bytes, requests/responses, etc.)"); 
determining a threshold (¶[0060], "model training module 330 can also include noise removal module 335. In some embodiments, noise removal module 335 is configured to remove portions of data that exhibit vastly different behavior from the rest of the data. Such data can be identified as noise data, and can be discarded from the model creation and/or update")
based on the interval (¶[0060], "In some embodiments, noise data can be detected by applying data that are related in a certain way (e.g., data that are collected during the same time-frame and/or from the same geographical region) to the model to generate a result"); and 
identifying a type of network for the transport layer connection based at least on the threshold (¶[0054], "flow switch module 320 can determine that the data is to be used for creation of the model, after determining that a model does not exist for a use case and/or for a particular analysis. Flow switch module 320 can then determine that the data is to be provided to model training module 330 to create the model"; ¶[0042], "a use case can include the detection of a network traffic pattern for a specific kind of Internet protocol, which can be used to determine (or infer) the content types of the data packets (e.g., whether media content is included). Based on the determined content type, and the associated network traffic pattern, a set of configurations can be determined (for example, by the appliance) to optimize the network traffic. [...] In some embodiments, [...] distinct traffic patterns (e.g., certain sequences of packet transmissions that can be used as a signature of an IP protocol), or specific packet-rate specific metrics (e.g. packet inter-arrival times) that can imply the use of a specific type of network and/or the underlying network physical layer. As an illustrative example, traffic associated with Wi-Fi typically come in bursts, while traffic associated with cellular network typically are more uniform").
Regarding claim 2, Kokkula discloses the method of claim 1, above, wherein the interval used to determine the threshold is within a range of interval times (¶[0060], "noise data can be detected by applying data that are related in a certain way (e.g., data that are collected during the same time-frame and/or from the same geographical region) to the model to generate a result" - the data would be the interval times for the selected case use).
Regarding claim 4, Kokkula discloses the method of claim 1, above, further comprising determining that the interval of the packet is one of a percentage of packets with intervals less than the threshold (¶[0054], "flow switch module 320 can determine that the data is to be used for creation of the model, after determining that a model does not exist for a use case and/or for a particular analysis. Flow switch module 320 can then determine that the data is to be provided to model training module 330 to create the model"; ¶[0042], "a use case can include the detection of a network traffic pattern for a specific kind of Internet protocol, which can be used to determine (or infer) the content types of the data packets (e.g., whether media content is included). Based on the determined content type, and the associated network traffic pattern, a set of configurations can be determined (for example, by the appliance) to optimize the network traffic. [...] In some embodiments, [...] distinct traffic patterns (e.g., certain sequences of packet transmissions that can be used as a signature of an IP protocol), or specific packet-rate specific metrics (e.g. packet inter-arrival times) that can imply the use of a specific type of network and/or the underlying network physical layer. As an illustrative example, traffic associated with Wi-Fi typically come in bursts, while traffic associated with cellular network typically are more uniform" - that a percentage of the inter-arrival times would be below the threshold is inherent).
Regarding claim 5, Kokkula discloses the method of claim 1, above, wherein the type of network is one of a mobile network or a fixed network (¶[0042], "As an illustrative example, traffic associated with Wi-Fi typically come in bursts, while traffic associated with cellular network typically are more uniform").
Regarding claim 7, Kokkula discloses the method of claim 1, above, further comprising identifying the type of network by using the interval as an input to a classifier (¶[0042], "a use case can include the detection of a network traffic pattern for a specific kind of Internet protocol, which can be used to determine (or infer) the content types of the data packets (e.g., whether media content is included). Based on the determined content type, and the associated network traffic pattern, a set of configurations can be determined (for example, by the appliance) to optimize the network traffic. [...] In some embodiments, [...] distinct traffic patterns (e.g., certain sequences of packet transmissions that can be used as a signature of an IP protocol), or specific packet-rate specific metrics (e.g. packet inter-arrival times) that can imply the use of a specific type of network and/or the underlying network physical layer. As an illustrative example, traffic associated with Wi-Fi typically come in bursts, while traffic associated with cellular network typically are more uniform"; ¶[0061], "In some embodiments, analysis module 340 is configured to apply real-time network metric data, received from flow switch module 320, to a model generated by model training module 330; ¶[0062], "Analysis module 340 can then provide an output of analysis").
Regarding claims 8-9, 11-12, and 14, Kokkula discloses a device comprising: 
one or more processors, coupled to memory (¶[0036], processors and instructions stored in a memory for execution by the processors).
The remaining limitations of claims 8-9, 11-12, and 14 are similar in scope to those of claims 1-2, 4-5, and 7. Therefore, claims 8-9, 11-12, and 14 are rejected for the same reasons as set forth in the rejection of claim 1-2, 4-5, and 7, above.
Regarding claims 15-16, 18-19, Kokkula discloses a non-transitory computer readable medium storing program instructions (¶[0036], processors and instructions stored in a memory for execution by the processors).
The remaining limitations of claims 15-16, 18-19 are similar in scope to those of claims 1-3 and 5-7. Therefore, claims 15-16, 18-19 are rejected for the same reasons as set forth in the rejection of claim 1-3 and 5-7, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokkula (US 2017/0111233 A1) in view of Jaber et al. ("Can we trust the inter-packet time for traffic classification?", IEEE International Conference on Communications (ICC), June 2011, hereinafter Jaber) in view of Wei et al. (Classification of Access Network Types - 2005 - IEEE, hereinafter Wei).
Regarding claim 3, Kokkula discloses the method of claim 1, above.
Kokkula does not disclose that the interval used to determine the threshold is within a range of averages of interval times.
Jaber discloses that the interval used to determine the threshold is within a range of averages of interval times (Jaber, page 2, second column, last paragraph, and page 3, first column, first paragraph, implies the existence of variations in the packet intervals (e.g., "but we assume that the times that add or subtract between, compensate each other", i.e. average out to the RTT)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kokkula in view of Jaber so that the interval used to determine the threshold is within a range of averages of interval times.
One of ordinary skill in the art would have been motivated because it would facilitate protection from unwanted traffic or prioritization of specific application traffic  (Jaber, abstract).
Regarding claim 10, Kokkula discloses the device of claim 8.
The remaining limitations of claim 10 are similar in scope to those of claim 3. Therefore, claim 10 is rejected for the same reasons as set forth in the rejection of claim 3, above.
Regarding claim 17, Kokkula discloses the non-transitory computer readable medium of claim 15, wherein the interval used to determine the threshold is within a range of averages of interval times.
The remaining limitations of claim 17 are similar in scope to those of claim 3. Therefore, claim 17 is rejected for the same reasons as set forth in the rejection of claim 3, above.
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokkula (US 2017/0111233 A1) in view of Baker et al. (US 2013/0151693 A1).
Regarding claim 6, Kokkula discloses the method of claim 1, above.
Kokkula does not disclose that the type of network is one of a 2G, 3G, 4G or 5G network.
Baker discloses that the type of network is one of a 2G, 3G, 4G or 5G network (¶[0052], identifying a network type; ¶[0052], an association between metrics and network types and subsequent identification of network type based on association; ¶[0024], network may be a 2G, 3G, 4G, or greater mobile network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kokkula in view of Baker so that the type of network is one of a 2G, 3G, 4G or 5G network.
One of ordinary skill in the art would have been motivated because interaction between networked devices or applications would be improved (Baker, suggested, ¶[0004]).
Regarding claim 13, kokkula discloses the device of claim 8.
The remaining limitations of claim 13 are similar in scope to those of claim 6. Therefore, claim 13 is rejected for the same reasons as set forth in the rejection of claim 6, above.
Regarding claim 20, Kokkula discloses the non-transitory computer readable medium of claim 15, wherein the type of network is one of a 2G, 3G, 4G or 5G network.
The remaining limitations of claim 20 are similar in scope to those of claim 6. Therefore, claim 20 is rejected for the same reasons as set forth in the rejection of claim 6, above.
Second Rejection
Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. ("Can we trust the inter-packet time for traffic classification?", IEEE International Conference on Communications (ICC), June 2011, hereinafter Jaber) in view of Wei et al. (Classification of Access Network Types - 2005 - IEEE, hereinafter Wei).
Regarding claim 1, Jaber discloses a method comprising: 
determining, by a device, an interval between packets received via a transport layer connection (page 4, 1st column, under "TRACE DESCRIPTION", traces (network traffic) is collected from networks; page 4, 2nd column, last paragraph, "Now we preprocess the inter-packet time" - determining the inter-packet time inherent); 
determining a threshold based on the interval (page 4, 2nd column, last paragraph, "Now we preprocess the inter-packet time to filter the remote RTT" (the threshold being the "remote RTT"); page 2, under MODEL DESCRIPTION, "we interpret the inter-packet time and model it to filter out the noise"; page 3, first column, second paragraph, remote RTT is computed based on the time between two packets in the trace); and 
identifying a type of network for the transport layer connection based at least on the threshold (page 4, 2nd column, last paragraph, to page 5, first column, first paragraph, "Now we preprocess the inter-packet time to filter the remote RTT […] we classify correctly more than 90% of the flows"; col. 1, last paragraph, "filtering the RTT improves significantly the classification").
Jaber does not disclose that the type is a type of network.
Wei discloses identifying a type of network using interval between packets (abstract, and page 1063 under "Classification scheme", inter-arrival time of packets is established (see also Figs. 5-6) to be used on a classification model; page 1060, paragraph 4, and page 1063, first two paragraphs under "Classification scheme”, discloses establishing a connection between the nodes, transmitting traffic, capturing the metrics (inter-arrival time), and using the metrics to determine network type as well as a classification scheme associated with metrics (see page 1063, "Classification scheme”)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jaber in view of Wei so that the identifying a type is identifying a type of network.
One of ordinary skill in the art would have been motivated because classification of access network by type would improve performance of protocols or applications (Wei, abstract).
Regarding claim 2, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above, wherein the interval used to determine the threshold is within a range of interval times (Jaber, page 2, second column, last paragraph, and page 3, first column, first paragraph, implies the existence of variations in the packet intervals (e.g., "but we assume that the times that add or subtract between, compensate each other") and the real packet intervals are between these values).
Regarding claim 3, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above, wherein the interval used to determine the threshold is within a range of averages of interval times (Jaber, page 2, second column, last paragraph, and page 3, first column, first paragraph, implies the existence of variations in the packet intervals (e.g., "but we assume that the times that add or subtract between, compensate each other", i.e. average out to the RTT)).
Regarding claim 4, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above, further comprising determining that the interval of the packet is one of a percentage of packets with intervals less than the threshold (Wei, using Wi-Fi as an example, pages 1065, last paragraph to 1066, "Non-Ethernet connections”, predicted that for WLAN median inter-arrival time would fall between 600us and 2ms; experiments are then conducted on pages 1066-1070, and in particular, for the WI-FI case, pages 1068-1069, disclose that the experimentation result for a WI-FI connection resulted on an median inter-arrival times between 600us and 2ms - that a percentage of the packets is below the threshold, which in this case is 2ms, is inherent).
Regarding claim 5, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above, wherein the type of network is one of a mobile network or a fixed network (Wei, abstract, network may be an Ethernet network (fixed)).
Regarding claim 7, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above, further comprising identifying the type of network by using the interval as an input to a classifier (Wei, abstract, and page 1063 under "Classification scheme", inter-arrival time of packets is established (see also Figs. 5-6) to be used on a classification model; page 1060, paragraph 4, and page 1063, first two paragraphs under "Classification scheme”, discloses establishing a connection between the nodes, transmitting traffic, capturing the metrics (inter-arrival time), and using the metrics to determine network type as well as a classification scheme associated with metrics (see page 1063, "Classification scheme”)).
Regarding claims 8-12 and 14, Jaber discloses a device comprising: 
one or more processors, coupled to memory (processes of steps described in page 4, 1st column, under "TRACE DESCRIPTION", page 4, 2nd column, last paragraph, page 2, under "MODEL DESCRIPTION", page 3, first column, second paragraph, suggests the use of a computing system to complete the steps (e.g. collecting traces, preprocessing inter-packet time, computing RTT, filtering RTT, etc.). Computers inherently include processors and at least a storage medium for storing instructions to be executed by the computer), and configured to: 
The remaining limitations of claims 8-12 and 14 are similar in scope to those of claims 1-5 and 7. Therefore, claims 8-12 and 14 are rejected for the same reasons as set forth in the rejection of claim 1-5 and 7, above.
Regarding claims 15-19, Jaber discloses a non-transitory computer readable medium storing program instructions (processes of steps described in page 4, 1st column, under "TRACE DESCRIPTION", page 4, 2nd column, last paragraph, page 2, under "MODEL DESCRIPTION", page 3, first column, second paragraph, suggests the use of a computing system to complete the steps (e.g. collecting traces, preprocessing inter-packet time, computing RTT, filtering RTT, etc.). Computers inherently include processors and at least a storage medium for storing instructions to be executed by the computer).
The remaining limitations of claims 15-19 are similar in scope to those of claims 1-3 and 5-7. Therefore, claims 15-19 are rejected for the same reasons as set forth in the rejection of claim 1-3 and 5-7, above.
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaber ("Can we trust the inter-packet time for traffic classification?", IEEE International Conference on Communications (ICC), June 2011) in view of Wei (Classification of Access Network Types - 2005 - IEEE), and further in view of Baker et al. (US 2013/0151693 A1, hereinafter Baker).
Regarding claim 6, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 1, above.
The combined system of Jaber and Wei does not disclose that the type of network is one of a 2G, 3G, 4G or 5G network.
Baker discloses that the type of network is one of a 2G, 3G, 4G or 5G network (¶[0052], identifying a network type; ¶[0052], an association between metrics and network types and subsequent identification of network type based on association; ¶[0024], network may be a 2G, 3G, 4G, or greater mobile network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Jaber and Wei in view of Baker so that the type of network is one of a 2G, 3G, 4G or 5G network.
One of ordinary skill in the art would have been motivated because interaction between networked devices or applications would be improved (Baker, suggested, ¶[0004]).
Regarding claim 13, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 8, above wherein the type of network is one of a 2G, 3G, 4G or 5G network.
The remaining limitations of claim 13 are similar in scope to those of claim 6. Therefore, claim 13 are rejected for the same reasons as set forth in the rejection of claim 6, above.
Regarding claim 20, the combined system of Jaber and Wei discloses the invention substantially as applied to claim 15, above wherein the type of network is one of a 2G, 3G, 4G or 5G network.
The remaining limitations of claim 20 are similar in scope to those of claim 6. Therefore, claim 20 are rejected for the same reasons as set forth in the rejection of claim 6, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2017/065627 A1, which discloses training a predictor model based on a first set of features obtained from training flows (page 13, lines 13-18), where features include inter-arrival time of packets (see page 17, line 23 to col. 18, line 1) and using the model to determine a class of a non-classified network flow (see page 12, lines 21-23) by using the inter-arrival times of the non-classified network flow (see page 14, lines 20-21).
US 20160283859 A1, which discloses using inter-arrival times of packets to classify network traffic (see ¶[0035]-[0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446